

 S151 ENR: Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 151IN THE SENATE OF THE UNITED
		  STATESAN ACTTo deter criminal robocall violations and improve enforcement of section 227(b) of the
 Communications Act of 1934, and for other purposes.1.Short titleThis Act may be cited as the Pallone-Thune Telephone Robocall Abuse Criminal Enforcement and Deterrence Act or the Pallone-Thune TRACED Act.2.Commission definedIn this Act, the term Commission means the Federal Communications Commission.3.Forfeiture(a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended—(1)in subsection (b), by adding at the end the following:(4)Civil forfeiture(A)In generalAny person that is determined by the Commission, in accordance with paragraph (3) or (4) of section 503(b), to have violated this subsection shall be liable to the United States for a forfeiture penalty pursuant to section 503(b)(1). Paragraph (5) of section 503(b) shall not apply in the case of a violation of this subsection. A forfeiture penalty under this subparagraph shall be in addition to any other penalty provided for by this Act. The amount of the forfeiture penalty determined under this subparagraph shall be determined in accordance with subparagraphs (A) through (F) of section 503(b)(2).(B)Violation with intentAny person that is determined by the Commission, in accordance with paragraph (3) or (4) of section 503(b), to have violated this subsection with the intent to cause such violation shall be liable to the United States for a forfeiture penalty pursuant to section 503(b)(1). Paragraph (5) of section 503(b) shall not apply in the case of a violation of this subsection. A forfeiture penalty under this subparagraph shall be in addition to any other penalty provided for by this Act. The amount of the forfeiture penalty determined under this subparagraph shall be equal to an amount determined in accordance with subparagraphs (A) through (F) of section 503(b)(2) plus an additional penalty not to exceed $10,000.(C)RecoveryAny forfeiture penalty determined under subparagraph (A) or (B) shall be recoverable under section 504(a).(D)ProcedureNo forfeiture liability shall be determined under subparagraph (A) or (B) against any person unless such person receives the notice required by section 503(b)(3) or section 503(b)(4).(E)Statute of limitationsNotwithstanding paragraph (6) of section 503(b), no forfeiture penalty shall be determined or imposed against any person—(i)under subparagraph (A) if the violation charged occurred more than 1 year prior to the date of issuance of the required notice or notice of apparent liability; or(ii)under subparagraph (B) if the violation charged occurred more than 4 years prior to the date of issuance of the required notice or notice of apparent liability.(F)Rule of constructionNotwithstanding any law to the contrary, the Commission may not determine or impose a forfeiture penalty on a person under both subparagraphs (A) and (B) based on the same conduct.; (2)in subsection (e)(5)(A)—(A)in clause (ii), by adding at the end the following: Paragraph (5) of section 503(b) shall not apply in the case of a violation of this subsection.; and(B)in clause (iv)—(i)in the heading, by striking 2-year and inserting 4-year; and(ii)by striking 2 years and inserting 4 years; and(3)by striking subsection (h) and inserting the following:(h)Annual report to Congress on robocalls and transmission of misleading or inaccurate caller identification information(1)Report requiredNot later than 1 year after the date of the enactment of this subsection, and annually thereafter, the Commission, after consultation with the Federal Trade Commission, shall submit to Congress a report regarding enforcement by the Commission of subsections (b), (c), (d), and (e) during the preceding calendar year.(2)Matters for inclusionEach report required by paragraph (1) shall include the following:(A)The number of complaints received by the Commission during each of the preceding 5 calendar years, for each of the following categories:(i)Complaints alleging that a consumer received a call in violation of subsection (b) or (c).(ii)Complaints alleging that a consumer received a call in violation of the standards prescribed under subsection (d).(iii)Complaints alleging that a consumer received a call in connection with which misleading or inaccurate caller identification information was transmitted in violation of subsection (e).(B)The number of citations issued by the Commission pursuant to section 503(b) during the preceding calendar year to enforce subsection (d), and details of each such citation.(C)The number of notices of apparent liability issued by the Commission pursuant to section 503(b) during the preceding calendar year to enforce subsections (b), (c), (d), and (e), and details of each such notice including any proposed forfeiture amount.(D)The number of final orders imposing forfeiture penalties issued pursuant to section 503(b) during the preceding calendar year to enforce such subsections, and details of each such order including the forfeiture imposed.(E)The amount of forfeiture penalties or criminal fines collected, during the preceding calendar year, by the Commission or the Attorney General for violations of such subsections, and details of each case in which such a forfeiture penalty or criminal fine was collected.(F)Proposals for reducing the number of calls made in violation of such subsections.(G)An analysis of the contribution by providers of interconnected VoIP service and non-interconnected VoIP service that discount high-volume, unlawful, short-duration calls to the total number of calls made in violation of such subsections, and recommendations on how to address such contribution in order to decrease the total number of calls made in violation of such subsections.(3)No additional reporting requiredThe Commission shall prepare the report required by paragraph (1) without requiring the provision of additional information from providers of telecommunications service or voice service (as defined in section 4(a) of the Pallone-Thune TRACED Act)..(b)ApplicabilityThe amendments made by this section shall not affect any action or proceeding commenced before and pending on the date of the enactment of this Act.(c)Deadline for regulationsThe Commission shall prescribe regulations to implement the amendments made by this section not later than 270 days after the date of the enactment of this Act.4.Call authentication(a)DefinitionsIn this section:(1)STIR/SHAKEN authentication frameworkThe term STIR/SHAKEN authentication framework means the secure telephone identity revisited and signature-based handling of asserted information using tokens standards proposed by the information and communications technology industry.(2)Voice serviceThe term voice service—(A)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and(B)includes—(i)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and(ii)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.(b)Authentication frameworks(1)In generalSubject to paragraphs (2) and (3), and in accordance with paragraph (6), not later than 18 months after the date of the enactment of this Act, the Commission shall—(A)require a provider of voice service to implement the STIR/SHAKEN authentication framework in the internet protocol networks of the provider of voice service; and(B)require a provider of voice service to take reasonable measures to implement an effective call authentication framework in the non-internet protocol networks of the provider of voice service.(2)ImplementationThe Commission shall not take the action described in paragraph (1) with respect to a provider of voice service if the Commission determines, not later than 12 months after the date of the enactment of this Act, that such provider of voice service—(A)in internet protocol networks—(i)has adopted the STIR/SHAKEN authentication framework for calls on the internet protocol networks of the provider of voice service;(ii)has agreed voluntarily to participate with other providers of voice service in the STIR/SHAKEN authentication framework;(iii)has begun to implement the STIR/SHAKEN authentication framework; and(iv)will be capable of fully implementing the STIR/SHAKEN authentication framework not later than 18 months after the date of the enactment of this Act; and(B)in non-internet protocol networks—(i)has taken reasonable measures to implement an effective call authentication framework; and(ii)will be capable of fully implementing an effective call authentication framework not later than 18 months after the date of the enactment of this Act.(3)Implementation reportNot later than 12 months after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the determination required under paragraph (2), which shall include—(A)an analysis of the extent to which providers of voice service have implemented the call authentication frameworks described in subparagraphs (A) and (B) of paragraph (1), including whether the availability of necessary equipment and equipment upgrades has impacted such implementation; and(B)an assessment of the efficacy of the call authentication frameworks described in subparagraphs (A) and (B) of paragraph (1) in addressing all aspects of call authentication.(4)Review and revision or replacementNot later than 3 years after the date of the enactment of this Act, and every 3 years thereafter, the Commission, after public notice and an opportunity for comment, shall—(A)assess the efficacy of the technologies used for call authentication frameworks implemented under this section;(B)based on the assessment under subparagraph (A), revise or replace the call authentication frameworks under this section if the Commission determines it is in the public interest to do so; and(C)submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the assessment under subparagraph (A) and on any actions to revise or replace the call authentication frameworks under subparagraph (B).(5)Extension of implementation deadline(A)Burdens and barriers to implementationNot later than 12 months after the date of the enactment of this Act, and as appropriate thereafter, the Commission—(i)shall assess any burdens or barriers to the implementation required by paragraph (1), including—(I)for providers of voice service to the extent the networks of such providers use time-division multiplexing;(II)for small providers of voice service and those in rural areas; and(III)the inability to purchase or upgrade equipment to support the call authentication frameworks under this section, or lack of availability of such equipment; and(ii)in connection with an assessment under clause (i), may, upon a public finding of undue hardship, delay required compliance with the 18-month time period described in paragraph (1), for a reasonable period of time, for a provider or class of providers of voice service, or type of voice calls, as necessary for that provider or class of providers or type of calls to participate in the implementation in order to address the identified burdens and barriers.(B)Delay of compliance required for certain non-internet protocol networksSubject to subparagraphs (C) through (F), for any provider or class of providers of voice service, or type of voice calls, only to the extent that such a provider or class of providers of voice service, or type of voice calls, materially relies on a non-internet protocol network for the provision of such service or calls, the Commission shall grant a delay of required compliance under subparagraph (A)(ii) until a call authentication protocol has been developed for calls delivered over non-internet protocol networks and is reasonably available.(C)Robocall mitigation program(i)Program requiredDuring the time of a delay of compliance granted under subparagraph (A)(ii), the Commission shall require, pursuant to the authority of the Commission, that any provider subject to such delay shall implement an appropriate robocall mitigation program to prevent unlawful robocalls from originating on the network of the provider.(ii)Additional requirementsIf the consortium registered under section 13(d) identifies a provider of voice service that is subject to a delay of compliance granted under subparagraph (A)(ii) as repeatedly originating large-scale unlawful robocall campaigns, the Commission shall require such provider to take action to ensure that such provider does not continue to originate such calls.(iii)Minimization of burdenThe Commission shall make reasonable efforts to minimize the burden of any robocall mitigation required pursuant to clause (ii), which may include prescribing certain specific robocall mitigation practices for providers of voice service that have repeatedly originated large-scale unlawful robocall campaigns.(D)Full participationThe Commission shall take reasonable measures to address any issues in an assessment under subparagraph (A)(i) and enable as promptly as reasonable full participation of all classes of providers of voice service and types of voice calls to receive the highest level of trust. Such measures shall include, without limitation, as appropriate, limiting or terminating a delay of compliance granted to a provider under subparagraph (B) if the Commission determines in such assessment that the provider is not making reasonable efforts to develop the call authentication protocol described in such subparagraph.(E)Alternative methodologiesThe Commission shall identify, in consultation with small providers of voice service and those in rural areas, alternative effective methodologies to protect customers from unauthenticated calls during any delay of compliance granted under subparagraph (A)(ii).(F)Revision of delay of complianceNot less frequently than annually after the first delay of compliance is granted under subparagraph (A)(ii), the Commission—(i)shall consider revising or extending any delay of compliance granted under subparagraph (A)(ii);(ii)may revise such delay of compliance; and(iii)shall issue a public notice with regard to whether such delay of compliance remains necessary, including—(I)why such delay of compliance remains necessary; and(II)when the Commission expects to achieve the goal of full participation as described in subparagraph (D).(6)No additional cost to consumers or small business customersThe Commission shall prohibit providers of voice service from adding any additional line item charges to consumer or small business customer subscribers for the effective call authentication technology required under paragraph (1).(7)Accurate identificationNot later than 12 months after the date of the enactment of this Act, the Commission shall issue best practices that providers of voice service may use as part of the implementation of effective call authentication frameworks under paragraph (1) to take steps to ensure the calling party is accurately identified.(c)Safe harbor and other regulations(1)In generalConsistent with the regulations prescribed under subsection (j) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by section 10, the Commission shall, not later than 1 year after the date of the enactment of this Act, promulgate rules—(A)establishing when a provider of voice service may block a voice call based, in whole or in part, on information provided by the call authentication frameworks under subsection (b), with no additional line item charge;(B)establishing a safe harbor for a provider of voice service from liability for unintended or inadvertent blocking of calls or for the unintended or inadvertent misidentification of the level of trust for individual calls based, in whole or in part, on information provided by the call authentication frameworks under subsection (b);(C)establishing a process to permit a calling party adversely affected by the information provided by the call authentication frameworks under subsection (b) to verify the authenticity of the calling party’s calls; and(D)ensuring that calls originating from a provider of voice service in an area where the provider is subject to a delay of compliance with the time period described in subsection (b)(1) are not unreasonably blocked because the calls are not able to be authenticated.(2)ConsiderationsIn establishing the safe harbor under paragraph (1), consistent with the regulations prescribed under subsection (j) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by section 10, the Commission shall consider limiting the liability of a provider of voice service based on the extent to which the provider of voice service—(A)blocks or identifies calls based, in whole or in part, on the information provided by the call authentication frameworks under subsection (b);(B)implemented procedures based, in whole or in part, on the information provided by the call authentication frameworks under subsection (b); and(C)used reasonable care, including making all reasonable efforts to avoid blocking emergency public safety calls.(d)Rule of constructionNothing in this section shall preclude the Commission from initiating a rulemaking pursuant to its existing statutory authority.5.Interagency working group(a)In generalThe Attorney General, in consultation with the Chairman of the Commission, shall convene an interagency working group to study Government prosecution of violations of section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)).(b)DutiesIn carrying out the study under subsection (a), the interagency working group shall—(1)determine whether, and if so how, any Federal laws, including regulations, policies, and practices, or budgetary or jurisdictional constraints inhibit the prosecution of such violations;(2)identify existing and potential Federal policies and programs that encourage and improve coordination among Federal departments and agencies and States, and between States, in the prevention and prosecution of such violations;(3)identify existing and potential international policies and programs that encourage and improve coordination between countries in the prevention and prosecution of such violations; and(4)consider—(A)the benefit and potential sources of additional resources for the Federal prevention and prosecution of criminal violations of that section;(B)whether to establish memoranda of understanding regarding the prevention and prosecution of such violations between—(i)the States;(ii)the States and the Federal Government; and(iii)the Federal Government and a foreign government;(C)whether to establish a process to allow States to request Federal subpoenas from the Commission;(D)whether extending civil enforcement authority to the States would assist in the successful prevention and prosecution of such violations;(E)whether increased forfeiture and imprisonment penalties are appropriate, such as extending imprisonment for such a violation to a term longer than 2 years;(F)whether regulation of any entity that enters into a business arrangement with a common carrier regulated under title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.) for the specific purpose of carrying, routing, or transmitting a call that constitutes such a violation would assist in the successful prevention and prosecution of such violations; and(G)the extent to which, if any, Department of Justice policies to pursue the prosecution of violations causing economic harm, physical danger, or erosion of an inhabitant’s peace of mind and sense of security inhibit the prevention or prosecution of such violations.(c)MembersThe interagency working group shall be composed of such representatives of Federal departments and agencies as the Attorney General considers appropriate, such as—(1)the Department of Commerce;(2)the Department of State;(3)the Department of Homeland Security;(4)the Commission;(5)the Federal Trade Commission; and(6)the Bureau of Consumer Financial Protection.(d)Non-Federal stakeholdersIn carrying out the study under subsection (a), the interagency working group shall consult with such non-Federal stakeholders as the Attorney General determines have the relevant expertise, including the National Association of Attorneys General.(e)Report to CongressNot later than 270 days after the date of the enactment of this Act, the interagency working group shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under subsection (a), including—(1)any recommendations regarding the prevention and prosecution of such violations; and(2)a description of what progress, if any, relevant Federal departments and agencies have made in implementing the recommendations under paragraph (1).6.Access to number resources(a)In general(1)Examination of FCC policiesNot later than 180 days after the date of the enactment of this Act, the Commission shall commence a proceeding to determine how Commission policies regarding access to number resources, including number resources for toll-free and non-toll-free telephone numbers, could be modified, including by establishing registration and compliance obligations, and requirements that providers of voice service given access to number resources take sufficient steps to know the identity of the customers of such providers, to help reduce access to numbers by potential perpetrators of violations of section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)).(2)RegulationsIf the Commission determines under paragraph (1) that modifying the policies described in that paragraph could help achieve the goal described in that paragraph, the Commission shall prescribe regulations to implement those policy modifications.(b)AuthorityAny person who knowingly, through an employee, agent, officer, or otherwise, directly or indirectly, by or through any means or device whatsoever, is a party to obtaining number resources, including number resources for toll-free and non-toll-free telephone numbers, from a common carrier regulated under title II of the Communications Act of 1934 (47 U.S.C. 201 et seq.), in violation of a regulation prescribed under subsection (a), shall, notwithstanding section 503(b)(5) of the Communications Act of 1934 (47 U.S.C. 503(b)(5)), be subject to a forfeiture penalty under section 503(b) of that Act (47 U.S.C. 503(b)). A forfeiture penalty under this subsection shall be in addition to any other penalty provided for by law.7.Protections from spoofed calls(a)In generalNot later than 1 year after the date of the enactment of this Act, and consistent with the call authentication frameworks under section 4, the Commission shall initiate a rulemaking to help protect a subscriber from receiving unwanted calls or text messages from a caller using an unauthenticated number.(b)ConsiderationsIn promulgating rules under subsection (a), the Commission shall consider—(1)the Government Accountability Office report on combating the fraudulent provision of misleading or inaccurate caller identification information required by section 503(c) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141);(2)the best means of ensuring that a subscriber or provider has the ability to block calls from a caller using an unauthenticated North American Numbering Plan number;(3)the impact on the privacy of a subscriber from unauthenticated calls;(4)the effectiveness in verifying the accuracy of caller identification information; and(5)the availability and cost of providing protection from the unwanted calls or text messages described in subsection (a).8.Consumer protections for exemptions(a)In generalSection 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) is amended—(1)in subparagraph (G)(ii), by striking ; and and inserting a semicolon;(2)in subparagraph (H), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(I)shall ensure that any exemption under subparagraph (B) or (C) contains requirements for calls made in reliance on the exemption with respect to—(i)the classes of parties that may make such calls;(ii)the classes of parties that may be called; and(iii)the number of such calls that a calling party may make to a particular called party..(b)Deadline for regulationsIn the case of any exemption issued under subparagraph (B) or (C) of section 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) before the date of the enactment of this Act, the Commission shall, not later than 1 year after such date of enactment, prescribe such regulations, or amend such existing regulations, as necessary to ensure that such exemption contains each requirement described in subparagraph (I) of such section, as added by subsection (a). To the extent such an exemption contains such a requirement before such date of enactment, nothing in this section or the amendments made by this section shall be construed to require the Commission to prescribe or amend regulations relating to such requirement.9.Report on reassigned number database(a)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress, and make publicly available on the website of the Commission, a report on the status of the efforts of the Commission pursuant to the Second Report and Order in the matter of Advanced Methods to Target and Eliminate Unlawful Robocalls (CG Docket No. 17–59; FCC 18–177; adopted on December 12, 2018).(b)ContentsThe report required by subsection (a) shall describe the efforts of the Commission, as described in such Second Report and Order, to ensure—(1)the establishment of a database of telephone numbers that have been disconnected, in order to provide a person making calls subject to section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)) with comprehensive and timely information to enable such person to avoid making calls without the prior express consent of the called party because the number called has been reassigned;(2)that a person who wishes to use any safe harbor provided pursuant to such Second Report and Order with respect to making calls must demonstrate that, before making the call, the person appropriately checked the most recent update of the database and the database reported that the number had not been disconnected; and(3)that if the person makes the demonstration described in paragraph (2), the person will be shielded from liability under section 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)) should the database return an inaccurate result.10.Stop robocalls(a)Information sharing regarding robocall and spoofing violationsSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:(i)Information sharing(1)In generalNot later than 18 months after the date of the enactment of this subsection, the Commission shall prescribe regulations to establish a process that streamlines the ways in which a private entity may voluntarily share with the Commission information relating to—(A)a call made or a text message sent in violation of subsection (b); or(B)a call or text message for which misleading or inaccurate caller identification information was caused to be transmitted in violation of subsection (e).(2)Text message definedIn this subsection, the term text message has the meaning given such term in subsection (e)(8)..(b)Robocall blocking serviceSection 227 of the Communications Act of 1934 (47 U.S.C. 227), as amended by subsection (a), is further amended by adding at the end the following:(j)Robocall blocking service(1)In generalNot later than 1 year after the date of the enactment of this subsection, the Commission shall take a final agency action to ensure the robocall blocking services provided on an opt-out or opt-in basis pursuant to the Declaratory Ruling of the Commission in the matter of Advanced Methods to Target and Eliminate Unlawful Robocalls (CG Docket No. 17–59; FCC 19–51; adopted on June 6, 2019)—(A)are provided with transparency and effective redress options for both—(i)consumers; and(ii)callers; and(B)are provided with no additional line item charge to consumers and no additional charge to callers for resolving complaints related to erroneously blocked calls; and(C)make all reasonable efforts to avoid blocking emergency public safety calls.(2)Text message definedIn this subsection, the term text message has the meaning given such term in subsection (e)(8)..(c)Study on information requirements for certain VoIP service providers(1)In generalThe Commission shall conduct a study regarding whether to require a provider of covered VoIP service to—(A)provide to the Commission contact information for such provider and keep such information current; and(B)retain records relating to each call transmitted over the covered VoIP service of such provider that are sufficient to trace such call back to the source of such call.(2)Report to CongressNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to Congress a report on the results of the study conducted under paragraph (1).(3)Covered VoIP service definedIn this subsection, the term covered VoIP service means a service that—(A)is an interconnected VoIP service (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153)); or(B)would be an interconnected VoIP service (as so defined) except that the service permits users to terminate calls to the public switched telephone network but does not permit users to receive calls that originate on the public switched telephone network.(d)Transitional rule regarding definition of text messageParagraph (2) of subsection (i) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by subsection (a) of this section, and paragraph (2) of subsection (j) of such section 227, as added by subsection (b) of this section, shall apply before the effective date of the amendment made to subsection (e)(8) of such section 227 by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.11.Provision of evidence of certain robocall violations to Attorney General(a)In generalIf the Chief of the Enforcement Bureau of the Commission obtains evidence that suggests a willful, knowing, and repeated robocall violation with an intent to defraud, cause harm, or wrongfully obtain anything of value, the Chief of the Enforcement Bureau shall provide such evidence to the Attorney General.(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that—(1)states the number of instances during the preceding year in which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General; and(2)contains a general summary of the types of robocall violations to which such evidence relates.(c)Rules of constructionNothing in this section shall be construed to affect the ability of the Commission or the Chief of the Enforcement Bureau under other law—(1)to refer a matter to the Attorney General; or(2)to pursue or continue pursuit of an enforcement action in a matter with respect to which the Chief of the Enforcement Bureau provided the evidence described in subsection (a) to the Attorney General.(d)Robocall violation definedIn this section, the term robocall violation means a violation of subsection (b) or (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).12.Protection from one-ring scams(a)Initiation of proceedingNot later than 120 days after the date of the enactment of this Act, the Commission shall initiate a proceeding to protect called parties from one-ring scams.(b)Matters To be consideredAs part of the proceeding required by subsection (a), the Commission shall consider how the Commission can—(1)work with Federal and State law enforcement agencies to address one-ring scams;(2)work with the governments of foreign countries to address one-ring scams;(3)in consultation with the Federal Trade Commission, better educate consumers about how to avoid one-ring scams;(4)incentivize voice service providers to stop calls made to perpetrate one-ring scams from being received by called parties, including consideration of adding identified one-ring scam type numbers to the Commission’s existing list of permissible categories for carrier-initiated blocking;(5)work with entities that provide call-blocking services to address one-ring scams; and(6)establish obligations on international gateway providers that are the first point of entry for these calls into the United States, including potential requirements that such providers verify with the foreign originator the nature or purpose of calls before initiating service.(c)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the status of the proceeding required by subsection (a).(d)DefinitionsIn this section:(1)One-ring scamThe term one-ring scam means a scam in which a caller makes a call and allows the call to ring the called party for a short duration, in order to prompt the called party to return the call, thereby subjecting the called party to charges.(2)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(3)Voice serviceThe term voice service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)). This paragraph shall apply before the effective date of the amendment made to such section by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.13.Annual robocall report(a)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Commission shall make publicly available on the website of the Commission, and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report on the status of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the participation of voice service providers in such efforts.(b)Contents of reportThe report required under subsection (a) shall include, at minimum, the following:(1)A description of private-led efforts to trace back the origin of suspected unlawful robocalls by the registered consortium and the actions taken by the registered consortium to coordinate with the Commission.(2)A list of voice service providers identified by the registered consortium that participated in private-led efforts to trace back the origin of suspected unlawful robocalls through the registered consortium.(3)A list of each voice service provider that received a request from the registered consortium to participate in private-led efforts to trace back the origin of suspected unlawful robocalls and refused to participate, as identified by the registered consortium.(4)The reason, if any, each voice service provider identified by the registered consortium provided for not participating in private-led efforts to trace back the origin of suspected unlawful robocalls.(5)A description of how the Commission may use the information provided to the Commission by voice service providers or the registered consortium that have participated in private-led efforts to trace back the origin of suspected unlawful robocalls in the enforcement efforts by the Commission.(c)Additional informationNot later than 210 days after the date of the enactment of this Act, and annually thereafter, the Commission shall issue a notice to the public seeking additional information from voice service providers and the registered consortium of private-led efforts to trace back the origin of suspected unlawful robocalls necessary for the report by the Commission required under subsection (a).(d)Registration of consortium of private-Led efforts To trace back the origin of suspected unlawful
 robocalls(1)In generalNot later than 90 days after the date of the enactment of this Act, the Commission shall issue rules to establish a registration process for the registration of a single consortium that conducts private-led efforts to trace back the origin of suspected unlawful robocalls. The consortium shall meet the following requirements:(A)Be a neutral third party competent to manage the private-led effort to trace back the origin of suspected unlawful robocalls in the judgement of the Commission.(B)Maintain a set of written best practices about the management of such efforts and regarding providers of voice services’ participation in private-led efforts to trace back the origin of suspected unlawful robocalls.(C)Consistent with section 222(d)(2) of the Communications Act of 1934 (47 U.S.C. 222(d)(2)), any private-led efforts to trace back the origin of suspected unlawful robocalls conducted by the third party focus on fraudulent, abusive, or unlawful traffic.(D)File a notice with the Commission that the consortium intends to conduct private-led efforts to trace back in advance of such registration.(2)Annual notice by the Commission seeking registrationsNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Commission shall issue a notice to the public seeking the registration described in paragraph (1).(e)List of voice service providersThe Commission may publish a list of voice service providers and take appropriate enforcement action based on information obtained from the consortium about voice service providers that refuse to participate in private-led efforts to trace back the origin of suspected unlawful robocalls, and other information the Commission may collect about voice service providers that are found to originate or transmit substantial amounts of unlawful robocalls.(f)DefinitionsIn this section:(1)Private-led effort to trace backThe term private-led effort to trace back means an effort made by the registered consortium of voice service providers to establish a methodology for determining the origin of a suspected unlawful robocall.(2)Registered consortiumThe term registered consortium means the consortium registered under subsection (d).(3)Suspected unlawful robocallThe term suspected unlawful robocall means a call that the Commission or a voice service provider reasonably believes was made in violation of subsection (b) or (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).(4)Voice serviceThe term voice service—(A)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and(B)includes—(i)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and(ii)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.14.Hospital Robocall Protection Group(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Commission shall establish an advisory committee to be known as the Hospital Robocall Protection Group.(b)MembershipThe Group shall be composed only of the following members:(1)An equal number of representatives from each of the following:(A)Voice service providers that serve hospitals.(B)Companies that focus on mitigating unlawful robocalls.(C)Consumer advocacy organizations.(D)Providers of one-way voice over internet protocol services described in subsection (e)(3)(B)(ii).(E)Hospitals.(F)State government officials focused on combating unlawful robocalls.(2)One representative of the Commission.(3)One representative of the Federal Trade Commission.(c)Issuance of best practicesNot later than 180 days after the date on which the Group is established under subsection (a), the Group shall issue best practices regarding the following:(1)How voice service providers can better combat unlawful robocalls made to hospitals.(2)How hospitals can better protect themselves from such calls, including by using unlawful robocall mitigation techniques.(3)How the Federal Government and State governments can help combat such calls.(d)Proceeding by FCCNot later than 180 days after the date on which the best practices are issued by the Group under subsection (c), the Commission shall conclude a proceeding to assess the extent to which the voluntary adoption of such best practices can be facilitated to protect hospitals and other institutions.(e)DefinitionsIn this section:(1)GroupThe term Group means the Hospital Robocall Protection Group established under subsection (a).(2)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).(3)Voice serviceThe term voice service—(A)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)); and(B)includes—(i)transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine; and(ii)without limitation, any service that enables real-time, two-way voice communications, including any service that requires internet protocol-compatible customer premises equipment (commonly known as CPE) and permits out-bound calling, whether or not the service is one-way or two-way voice over internet protocol.15.Separability ClauseIf any provision of this Act, the amendments made by this Act, or the application thereof to any person or circumstance is held invalid, the remainder of this Act, the amendments made by this Act, and the application of such provision to other persons or circumstances shall not be affected thereby.Speaker of the House of RepresentativesVice President of the United States and President of the Senate